DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 7 in the reply filed on 8/11/2021 is acknowledged.  Claims 9 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-8, 10, 15-16, and 32-36 remain pending and under prosecution.

Information Disclosure Statement
It is noted that no IDS has been submitted.  Applicant is reminded of the duty to disclose all known prior art resulting from all prior art searches.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112 sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Specifically, the recitation of “other acrylic plastics” and “other biocompatible plastics” have not been defined by the specification, and given the other more narrow limitations in the list, make it unclear what these “other” materials might be.  Further, there is overlap between “other acrylic plastics” and “other biocompatible plastics,” as well as between the other limitations in the claim, which makes unclear the metes and bounds of the claims.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jeffries et al (US Pub No. 20030078487).

In regard to Claim 1, Jeffries et al disclose a system for determination of intraocular pressure, the system comprising: 
an intraocular pressure sensor 200 including a substrate member (Figure 11 – “Substrate”), a spacer member (side pieces in Figure 11), and a flexible membrane 307 or top thin portion, best seen in Figure 11 (0055), 
the substrate member, the spacer member and the flexible membrane defining a sealed cavity 309 wherein the flexible membrane moves and/or deforms in response to intraocular pressure changes (abst, 0055); and 
a light source 291 illuminating the intraocular pressure sensor with one or more wavelengths of light, best seen in Figure 9 (0045); and 
a detector 292 that measures reflected and/or emitted light from the sensor, best seen in Figure 9 and 10 (0045, 0051-0052).

Claim 33. The system of claim 1, further comprising a second intraocular pressure sensor 200A,B,C,D capable of and thus configured to provide redundant pressure measurements that increase confidence in the pressure reported by the system and to serve as an indication of failure if one of the intraocular pressure sensor and the second intraocular pressure sensor fails, given that both are implanted in the same eye, best seen in Figure 8 (0043).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 2 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al as applied to claim 1 above, and further in view of Johnston (US Pat No. 4428239) and Haritonidis et al (US Pat No. 4926696).

In regard to Claim 2, Jeffries et al disclose a processing device 293 in communication with the detector 292, best seen in Figure 10 (0047), wherein the flexible membrane both transmits and reflects the one or more wavelengths of light 300, 305, wherein the substrate member reflects the one or more wavelengths of light transmitted by the flexible membrane (see arrows Figure 11), wherein the light reflected by the substrate member interferes with light reflected from the flexible membrane to create an interference pattern due to the inherent interaction of light rays with each other, shown the arrows, wherein the interference pattern corresponds to intraocular pressure, best seen in Figure 11 (0055).
However, Jeffries et al do not expressly disclose the detector is an electronic imaging device capturing an image of the interference pattern, and wherein the processing device performs a phase calculation on the image of the interference pattern to determine phase angles of the interference pattern, and correlates the phase angles with intraocular pressure. 
Johnston teach that it is well-known in the art to provide an analogous pressure sensor using a membrane and comprising an electronic imaging device to effectively capture an image of the interference pattern for the pressure detection (abst, Col.3: 56-68).
Haritonidis et al teach that it is well-known in the art to determine provide an analogous pressure sensor using a membrane, wherein a phase calculation on the interference pattern to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeffries et al such that the detector is an electronic imaging device capturing an image of the interference pattern, as taught by Johnston, to effectively capture the interference pattern formed by Jeffries et al, and then have the processing device perform a phase calculation on the image of the interference pattern to determine phase angles of the interference pattern, and correlate the phase angles with intraocular pressure, as taught by Haritonitis et al, to effectively determine the intraocular pressure, wherein it would have been obvious to perform the phase calculation on the image of the interference pattern since it is an obvious output as taught by Johnston.

Claim 7: Jeffries et al disclose the light source is modulated in time to allow for lock-in detection of the interference pattern (0057, 0064-0065, 0068, 0070).
Claim 8: Jeffries et al disclose the light source emits multiple wavelengths of light, either simultaneously or sequentially (0055), and wherein it is obvious to a skilled artisan that the dimensions of the flexible membrane can be such to allow a phase change in the interference pattern of greater than 2.pi. for at least one of the multiple wavelengths of light, because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

s 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al in view of Johnston and Haritonidis et al as applied to claim 2 above, and further in view of Deck (US Pub No. 20020109851).
Jeffries et al in combination with Johnston and Haritonidis et al disclose the invention above but do not expressly disclose the processing device further performs the phase calculation using an integral transform and calculates the phases at one or more spatial frequencies corresponding to peaks in an absolute value of the integral transform, the values of the spatial frequencies corresponding to peaks in the absolute value of the integral transform to correct for errors which arise from angular deviation of a sensor normal from an optical axis of a readout system.  Deck teach that it is well-known in the art to use an integral transform to calculate the phases at one or more spatial frequencies corresponding to peaks in an absolute value of the integral transform as an effective manner of calculating the phase (0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jeffries et al as modified by Johnston and Haritonidis et al to have the processing device further perform the phase calculation using an integral transform and calculate the phases at one or more spatial frequencies corresponding to peaks in an absolute value of the integral transform, as taught by Deck, to effectively calculate such, wherein the values of the spatial frequencies corresponding to peaks in the absolute value of the integral transform are capable of correcting for errors which arise from angular deviation of a sensor normal from an optical axis of a readout system, wherein said limitation is a functional use of said values.

s 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al in view of Johnston and Haritonidis et al as applied to claim 2 above, and further in view of Muller et al (US Pat No. 5956142).
Jeffries et al in combination with Johnston and Haritonidis et al disclose the invention above but do not expressly disclose an optical filter positioned between the intraocular pressure sensor and at least one of the light source and the electronic imaging device, and providing an optical coherence length greater than twice the distance from the flexible membrane to the substrate member for each wavelength emitted by the light source.  It is noted that applicant has not expressed any criticality toward the optical coherence length being greater than twice the distance from the flexible membrane to the substrate member as solving a particular problem, conferring a specific advantage, or providing a desired result other than being long enough to reach the detector.
Muller et al teach that it is well-known in the art to provide an analogous system with a filter positioned between an end point and the light source to obtain the desired optical coherence length for the light source (Col.4: 37-44).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeffries et al as modified by Johnston and Haritonidis et al such that there is an optical filter positioned between the intraocular pressure sensor, which would be the end point, and at least one of the light source and the electronic imaging device, as taught by Muller et al, to effectively provide the desired optical coherence length for the pressure sensor of Jeffries et al, wherein it would have been obvious to a skilled artisan to have the optical coherence length greater than twice the distance from the flexible membrane to the substrate member as a possible optical .


Claims 10, 15-16, and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al (Pub) in view of Jeffries et al (US Pat No. 6193656 – Pat).

In regard to Claim 10, Jeffries et al disclose a device for measuring intraocular pressure comprising: 
an intraocular pressure sensor 200 including a substrate member (Figure 11 – “Substrate”), a spacer member (side pieces in Figure 11), and a flexible membrane 307 or top thin portion, best seen in Figure 11 (0055,
 the substrate member, the spacer member and the flexible membrane defining a sealed cavity 309 wherein the flexible membrane moves and/or deforms in response to intraocular pressure changes (abst, 0055); 
However, Jeffries et al do not expressly disclose an anchoring member.  Jeffries et al (Pat) teach that it is well-known in the art to provide an analogous intraocular pressure sensor 200 comprising an anchoring member 500 attached to the intraocular pressure sensor for immobilizing the intraocular pressure sensor in an eye, best seen in Figure 5-8 (Col.4: 38-60; Col.5: 47-61).  
Claim 16. Jeffries et al (Pat) disclose the anchoring member is formed from a biocompatible material selected from a group consisting of polymethylmethacrylate, other 
Therefore, for Claims 10 and 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeffries et al (Pub) to include an anchoring member as taught by Jeffries et al (Pat) to effectively immobilizing the intraocular pressure sensor in an eye for prolonged sensing  of the intraocular pressure.

Claim 15.  Jeffries et al in combination with Jeffries et al (Pat) disclose a second intraocular pressure sensor 200A,B,C,D, best seen in Figure 8, the second intraocular pressure sensor capable of providing at least one of redundant pressure measurement, failure detection, compensation for temperature fluctuations in the eye, increased pressure measurement sensitivity, and increased pressure measurement dynamic range, given that both are implanted in the same eye (0043 Jeffries et al Pub).  
However, Jeffries et al in combination with Jeffries et al (Pat) do not expressly disclose the second pressure sensor having at least one of a different diameter, shape, membrane thickness, membrane material, and substrate material.  It is noted that applicant has not expressed any criticality toward the different diameter, shape, membrane thickness, membrane material, and substrate material as solving a particular problem, conferring a specific advantage, or providing a desired result.  Further, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeffries et al as modified by Jeffries et al (Pat) such that the 

Claim 34. Jeffries et at (Pub) disclose the device of claim 10, further comprising a second intraocular pressure sensor 200A,B,C,D capable and thus configured to provide redundant pressure measurements that increase confidence in the pressure reported by the system and to serve as an indication of failure if one of the intraocular pressure sensor and the second intraocular pressure sensor fails, given that both are implanted in the same eye, best seen in Figure 8 (0043).
Claim 35. Jeffries et al (Pub) disclose the device of claim 10, further comprising a protective member 313 attached to the anchoring member when modified by Jeffries et al (Pat) and covering the intraocular pressure sensor to prevent contact between the flexible membrane and portions of the eye, best seen in Figure 11 (0055).
Claim 36.  Jeffries et al (Pub) disclose the device of claim 35, wherein the protective member is formed from a biocompatible material selected from a group consisting of polymethylmethacrylate, other acrylic plastics, silicone, other biocompatible plastics, biocompatible metals, and biocompatible metal alloys, best seen in Figure 11 (0055).

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.

However, Jeffries et al do not expressly disclose the second pressure sensor having at least one of a different diameter, shape, membrane thickness, membrane material, and substrate material.  It is noted that applicant has not expressed any criticality toward the different diameter, shape, membrane thickness, membrane material, and substrate material as solving a particular problem, conferring a specific advantage, or providing a desired result.  Further, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jeffries et al such that the second pressure sensor has a different diameter as an obvious matter of design choice for logical reasons such as efficiency of materials to provide an equally as effective second pressure sensor, as already taught by Jeffries et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791